Citation Nr: 1427931	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  90-53 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than April 17, 2002, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating for mitral valve prolapse (MVP) in excess of 10 percent from January 11, 1998, to March 24, 2005, and in excess of 30 percent thereafter.

3.  Entitlement to an initial compensable rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to June 1974 and from August 1977 to September 1981.

This appeal is before the Board of Veterans' Appeals (Board) from April 1988,   February 2009, and October 2010 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).

The April 1988 decision granted service connection for MVP with an assigned noncompensable (0 percent) disability rating.  In June 1988, the RO increased the rating to 10 percent, effective the date of service connection.  In June 1990, the Board remanded the Veteran's claim for an increased rating for MVP.  In November 1999, the Board denied a rating in excess of 10 percent for MVP prior to January 12, 1998, and remanded the claim for an increased rating thereafter.

The Veteran appealed the Board's November 1999 decision to the United States Court of Veterans Appeals (now the United States Court of Appeals for Veterans Claims, hereinafter "the Court"), which vacated those parts of the Board's decision adverse to the Veteran and remanded for readjudication including consideration of the Veterans Claims Assistance Act of 2000 (VCAA). 

In May 2002, the Board denied a rating in excess of 10 percent for MVP prior to October 2, 1995, and granted a 30 percent rating for the disability from October 2, 1995, to January 11, 1998.

In November 2005, the Board denied a rating in excess of 10 percent for MVP beginning January 12, 1998.  The Veteran appealed the denial to the Court, and in a February 2007 Joint Motion for Remand (JMR) the parties agreed that the decision should be vacated, and returned the matter to the Board.  In October 2007, the Board again remanded the matter.




In January 2009, the RO granted service connection for PTSD and assigned an initial 30 percent rating, effective February 5, 2003.  The Veteran appealed both the assigned initial rating and the effective date of service connection.

In October 2010, the RO awarded an increased 30 percent rating for MVP effective March 24, 2005.  In that decision, the RO also granted service connection for migraine headaches, with an assigned noncompensable rating, and the Veteran appealed the rating.

In July 2012 decisions, the Board denied a rating in excess of 10 percent for MVP from January 11, 1998 to March 24, 2005, and in excess of 30 percent thereafter, and granted an effective date of April 17, 2002, but no earlier, for service connection for PTSD.

The Veteran appealed the Board's July 2012 determinations to the Court, and in an August 2013 JMR, the parties agreed that such decisions should be vacated insofar as they were adverse to the Veteran, and returned the matters to the Board.  

The Board notes that the matters of entitlement to a rating in excess of 10 percent for abdominal cramps with diarrhea, service connection for metabolic myopathy, and an initial rating in excess of 30 percent for PTSD were remanded by the Board in the July 2012 decisions.  It does not appear that the Agency of Original Jurisdiction (AOJ) has readjudicated these issues yet pursuant to the Remand, so these matters are therefore not currently before the Board and will not be addressed here.

The issues of a rating for MVP in excess of 10 percent from January 11, 1998, to March 24, 2005, and in excess of 30 percent thereafter, and an initial compensable rating for migraine headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's application to reopen a previously denied claim for service connection for PTSD was received by the Board on August 23, 1989; based on that pending claim, service connection for PTSD was granted in a February 2009 rating decision. 

2.  Entitlement to service connection for PTSD had arisen at the time of the Veteran's August 23, 1989, application to reopen his claim for service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date of August 23, 1989, but no earlier, for the grant of service connection for PTSD, have been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. § 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board is granting the benefit sought on appeal, any error with respect to VA's duties to notify or and assist was harmless and will not be further discussed.

Generally, the effective date of service connection based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of an award of service connection for a disability may not be earlier than the date of receipt of claim unless the claim is received within one year of separation from service.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In its July 2012 decision, the Board determined that the Veteran's claim for service connection for PTSD had previously been denied in an April 1987 Board decision.  However, in the July 2012 decision, the Board determined that an application to reopen this previously denied claim had been received through a July 1989 letter written from the Veteran to his Senator stating that he was seeking congressional assistance in obtaining benefits from VA for various disabilities, including mental stress.  See 38 C.F.R. § 3.155; see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This letter constituting the Veteran's claim to reopen appears to have been received by his Senator in July 1989, but was received by VA on August 23, 1989.  As noted in the July 2012 Board decision, this 1989 claim was the claim pending when the Veteran was awarded service connection for PTSD in the RO's February 2009 rating decision.  

As reflected in the August 2013 JMR, the parties, including the Veteran's attorney, agreed that the 1989 letter to the Veteran's Senator had been an application to reopen a previously denied claim for service connection.  The record does not reflect, and the Veteran has not contended, that any claim for service connection for PTSD had been pending prior to this 1989 letter.

Rather, in the August 2013 JMR, the parties instructed the Board to consider the potential applicability of the Court's holding in McGrath v. Gober, 14 Vet. App. 28 (2000) to the Veteran's earlier effective date claim.  In McGrath, the Court determined that, in an original claim for benefits, the date evidence substantiating a claim for compensation is submitted or received is irrelevant when considering the effective date of the award, even if it was submitted over twenty years after such pending and unadjudicated claim for compensation.  McGrath, 14 Vet. App. at 35.  

Thus, the question in this case is when entitlement to service connection arose and whether, resolving reasonable doubt in the Veteran's favor, it had arisen by the August 23, 1989, date of his application to reopen his claim for service connection.

Here, the record reflects that on June 1989 VA examination, the Veteran reported chronic anxiety related to what he felt was racial discrimination in service, and the diagnosis was adjustment disorder with mixed emotional features.  Letters from the Veteran's private psychiatrists, Dr. R.S. and Dr. CH., received in December 1989, reflect diagnoses of and treatment for PTSD.  A September 1992 VA examination report reflects an assessment of signs and symptoms of PTSD related to service.  Subsequent private treatment records reflect assessments of PTSD due, in part, to racial discrimination or racial riots in service.  In May 2008, a VA examiner diagnosed PTSD likely related to discriminatory experiences in service.  On the basis of this May 2008 VA examination, the RO granted service connection for PTSD in February 2009. 

In light of these facts, resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for PTSD had arisen at the time of his August 23, 1989, application to reopen his claim for service connection for PTSD.  Accordingly, an effective date of August 23, 1989, but no earlier, for the grant of service connection for PTSD must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

An effective date of August 23, 1989, but no earlier, for the grant of service connection for PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

In its July 2012 decision, the Board determined that although on March 2005 and December 2009 VA examinations the Veteran's left ventricular ejection fraction was estimated to be 40 percent and 50 to 55 percent, respectively, echocardiograms performed in March 2005, May 2008, and December 2009, which established the Veteran's ejection fraction, were entirely negative for evidence of MVP.  Based on this medical evidence, the Board found that the record established that the Veteran's left ventricular dysfunction was not due to MVP.

In their August 2013 JMR, the parties determined that the Board's inference that, because echocardiograms were negative for evidence of MVP, MVP was not the cause of the ejection fraction readings established by the same echocardiograms, was "a medical determination that must be supported by medical evidence of record," and thus that the Board was "impermissibly making its own medical conclusion."  Furthermore, the parties noted that the Board did not discuss an April 23, 2008, echocardiogram that also found the Veteran's ejection fraction to be approximately 45.

Therefore, a medical opinion should be obtained to determine whether the Veteran's MVP, of which there was no evidence on March 2005 and December 2009 echocardiograms, was the cause of the diminished left ventricular ejection fraction found on such echocardiograms.

Regarding the Veteran's increased initial rating claim for migraine headaches, in a May 2014 brief presentation, the Veteran's attorney asserted that severe migraine headache symptoms were recently noted on a February 2013 VA examination.  However, no February 2013 VA migraine headache examination is of record.

Also, an October 2013 statement of the case lists as evidence treatment records of the Dublin VA Medical Center (VAMC), dated from May 2011 through January 2013, but no such records have been associated with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records related to the Veteran's MVP or migraine headaches from the Dublin VAMC, dated from May 2011 to the present, to specifically include any February 2013 VA examination of the Veteran's headaches.  All records and/or responses received should be associated with the claims file.  

2.  Forward the Veteran's claims file to a VA examiner with appropriate expertise.   Following a review of the claims file, to include the March 2005 VA examination report, April 23, 2008, VA echocardiogram, May 1, 2008, echocardiogram consult, December 2009 VA examination report, and June 22, 2012, primary care physician's note, the examiner should answer the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's diminished left ventricular ejection fraction is the result of mitral valve prolapse.  

A complete rationale for all opinions must be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

If the requested opinion cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner to provide the requested opinion and information.  The claims file and a copy of this Remand must be reviewed by the examiner.

3.  After completing the above, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his attorney, and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


